DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-8, in the reply filed on 17 June 2022 is acknowledged.
Claims 1-4 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 October 2019, 11 February 2021, 18 August 2021, and 2 February 2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 10,138,559 (Mizuno).
In regards to independent claim 5 and dependent claim 6, Mizuno is directed to a chemical conversion agent with respect to an aluminum metal material that contributes to superior corrosion and moisture resistance, contributes to superior adhesion with a laminate film, and contributes to superior hydrofluoric acid and alkali resistance. (Abstract) Aluminum-based metal materials have been employed in heat exchangers, however it is known that corrosion occurs due to moisture and contaminants on the surface thereof, this would include heat exchanger tubes. (1:15-21) 
Mizuno teaches utilizing a chemical conversion agent including one or more metal elements, vanadium, and resin. (3:12-27) It is preferable for the surface treatment to be performed on an aluminum-based metal material. (3:51-52) The chemical conversion agent is applied to the surface of the metal material and dried to form the surface treatment. (See Claim 6) 
Mizuno does not explicitly set forth the presence of a flux, however the claims are currently presented merely require that the layer is derived from a coating composition containing vanadium, a flux, and a binder. A coating composition of these elements would not necessarily or inherently result in a coating containing each of these elements within the final product. In particular, the flux and the binder may be utilized during the layer forming process and not be present within the final layer composition. Therefore, the coating of the prior art appears to fall within the scope of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,138,559 (Mizuno).
In regards to claim 7, Mizuno sets forth explicit examples of the vanadium to be utilized, which includes vanadium oxide. (See 6:6-15) The list set forth in Mizuno is a limited list of less than 20 materials that are recognized as appropriate for use in the conversion coating. These each are explicitly recited as being appropriate and would therefore be recognized as having an expectation of success for use. Therefore, it would have been obvious to one of ordinary skill in the art to have selected vanadium oxide from the list of finite, recognized vanadium compounds for use within the coating with the expectation of success. 
In regards to claim 8, Mizuno sets forth that the amount of the solid component of the chemical conversion coating film to be formed by the metal surface treatment method is preferably 5-3000 mg/m2. (10:58-61) This range would result in a layer that would overlap the thickness as set forth within the instant claims. Therefore, a prima face case of obviousness has been established. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784